United States Court of Appeals
                     For the First Circuit

No. 13-2156

                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                         ALVIN PENNUE,

                     Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF RHODE ISLAND

       [Hon. John J. McConnell, Jr., U.S. District Judge]


                             Before

                      Lynch, Chief Judge,
               Selya and Barron, Circuit Judges.



     Syrie D. Fried for appellant.
     Donald C. Lockhart, Assistant United States Attorney, with
whom Peter F. Neronha, United States Attorney, was on brief, for
appellee.




                        November 5, 2014
            SELYA, Circuit Judge.     As long as human beings rather

than computers preside over jury trials, slips of the tongue will

occur.    But not every such lapsus linguae requires setting aside a

jury verdict.     In this case, the trial judge's slip of the tongue

during jury instructions elicited no objection and, when considered

in the context of the jury instructions as a whole, was highly

unlikely to have muddled the jury's understanding of the judge's

charge.    Because we find neither reversible error in this respect

nor a shortfall in the district court's sentencing determinations,

we reject the defendant's appeal.

I.   BACKGROUND

            This case involves what is colloquially known as a black

money scheme.     See generally United States v. Gayekpar, 678 F.3d

629, 633, 635 (8th Cir. 2012); United States v. Wright, 642 F.3d

148, 150-51 (3d Cir. 2011).         In October of 2011,      defendant-

appellant Alvin Pennue made the acquaintance of Wendell Bradford

while both men were enjoying the scenery and liquid refreshments at

a nightclub in Providence, Rhode Island.         The pair later met to

discuss a possible business venture. The defendant showed Bradford

a bundle of black paper wrapped in cellophane and said that it was

genuine United States currency, which had been dyed black in order

to smuggle it out of Africa.        The defendant explained that the

money could be "cleaned" by applying a combination of chemicals and

sandwiching     clean   bills   between   the   blackened   bills.    A


                                   -2-
demonstration ensued: the defendant inserted a $20 bill supplied by

Bradford    between   two     pieces    of    black    paper,   sprinkled      the

"sandwich" with chemicals, wrapped it in aluminum foil, and applied

pressure.    After a short interval, he opened the "sandwich" and

doused the paper with spring water. Three clean $20 bills emerged.

            Bradford was impressed but not convinced.                  He agreed,

however, to meet with the defendant's associate, Anthony Chadheen.

The defendant and Chadheen came to the service station where

Bradford worked.      They showed him a color photograph of what was

purported to be $2,000,000 of black money.                  After witnessing

another demonstration, Bradford swallowed the bait and agreed to

invest $5,000 in a black money transformation in exchange for a

fifty-percent share of the cleaned money.

            Things that seem too good to be true usually are.                   On

October 21, Bradford withdrew $5,000 from a Massachusetts bank and

brought the cash to Providence.               In a hotel room there, the

defendant and Chadheen sandwiched Bradford's money between sheets

purported   to   be   black    money.        The   defendant    then    took   the

"sandwich" into the bathroom, doused it with chemicals, wrapped it

with foil and tape, and gave the package to Bradford to hold

(telling him that it would take roughly thirty minutes for the

cleaning process to run its course).               The defendant and Chadheen

left Bradford with the package, which proved to contain nothing but

soggy black paper.


                                       -3-
           In the same time frame, another potential dupe (Mark

Falugo) contacted the Secret Service about a similar scam.    At the

authorities' behest, Falugo called the defendant and discussed a

prospective black money transformation.    Falugo offered to invest

$25,000 and indicated that he had a friend who might be willing to

invest four times that amount.

           As the sting evolved, Fred Mitchell, an undercover Secret

Service agent, assumed the persona of Falugo's friend.   Falugo and

Mitchell met with the defendant and Chadheen in Warwick, Rhode

Island.   Chadheen performed a cleaning demonstration for Mitchell.

As before, the process appeared to work, and Chadheen allowed

Mitchell to keep the cleaned money (two $100 bills).   Mitchell was

also shown glossy photographs of stacks of black money and what

appeared to be genuine bills.

           Mitchell subsequently arranged to meet with the defendant

and Chadheen to clean a large sum of black money.   He purported to

bring $100,000 in cash to the meeting.    The defendant and Chadheen

showed him bundles of what they claimed to be blackened currency,

which in fact consisted of nothing more than black construction

paper.    Without further ado, the Secret Service arrested the

defendant and Chadheen.

           A federal grand jury charged the defendant, inter alia,

with two counts of passing altered obligations of the United States

with intent to defraud, see 18 U.S.C. § 472, and one count of


                                 -4-
inducing the interstate transportation of currency with intent to

defraud, see id. § 2314.1      At trial, the government presented a

plenitude    of   evidence,   including   testimony   of   Bradford   and

Mitchell, recordings of two of Mitchell's meetings with the scam

artists, and tapes of various telephone conversations.         The jury

found the defendant guilty on all three counts. In due season, the

district court sentenced the defendant to a 21-month term of

immurement.    This timely appeal followed.

II.   ANALYSIS

            On appeal, the defendant challenges both his convictions

and his sentence.    We subdivide our analysis accordingly.

                         A.   The Convictions.

            The defendant's challenge to his convictions rests on a

claim of instructional error.     He argues that the jury charge was

rendered infirm by a mis-description of the reasonable doubt

standard.    Specifically, he points to the court's statement that:

            Reasonable doubt exists when, after weighing
            and considering all the evidence using
            reasonable and common sense, jurors say that
            they have a settled conviction of the truth of
            the charge.    On the other hand, reasonable
            doubt does not exist when, after weighing and
            considering all the evidence using reason and
            common sense, jurors can say that they have a
            settled conviction of the truth of the charge.




      1
       The grand jury charged Chadheen in the same indictment.
Chadheen absconded and remains a fugitive.

                                   -5-
It is readily apparent that the first sentence is missing a

negative: it should have read, "Reasonable doubt exists when, after

weighing and considering all the evidence using reasonable and

common sense, jurors cannot say that they have a settled conviction

of the truth of the charge."        (Emphasis supplied).       Given this

bevue, the quoted portion of the court's instruction twice defined

the absence of reasonable doubt and never defined its presence. In

the   defendant's   view,    this   error   impermissibly    diluted   the

government's burden of proof.

           When — as in this case — an appellant's claim is that the

trial court's jury instructions misstate the law, appellate review

is ordinarily de novo.      See United States v. Barnes, 251 F.3d 251,

259 (1st Cir. 2001); United States v. Pitrone, 115 F.3d 1, 4 (1st

Cir. 1997).   Here, however, the defendant did not object to the

challenged instruction at trial, thus failing to call the slip to

the court's attention so that it could have been corrected.

Consequently, appellate review is for plain error.          See Johnson v.

United States, 520 U.S. 461, 465-66 (1997); United States v.

O'Shea, 426 F.3d 475, 481 (1st Cir. 2005).

           The defendant resists this conclusion.      He insists that,

even though no objection was interposed below, the error was

structural and, thus, demands automatic reversal.              See, e.g.,

United States v. Yakobowicz, 427 F.3d 144, 153-54 (2d Cir. 2005).




                                    -6-
           This is wishful thinking. Although the Supreme Court has

recognized that an incorrect reasonable doubt instruction may

constitute a structural error, see Sullivan v. Louisiana, 508 U.S.

275, 281-82 (1993), it has made pellucid that, in the federal

system, unpreserved claims of structural error are to be reviewed

under the plain error standard, see Johnson, 520 U.S. at 465-66.

Consistent with this approach, we repeatedly have stated that plain

error review is appropriate when a criminal defendant points out a

defect in a reasonable doubt instruction for the first time on

appeal.   See United States v. Jones, 674 F.3d 88, 93 (1st Cir.

2012); O'Shea, 426 F.3d at 481; United States v. Colon-Pagan, 1

F.3d 80, 81 (1st Cir. 1993).        That is the situation here.

           The contours of plain error review are familiar.               The

appellant must show "(1) that an error occurred (2) which was clear

or   obvious   and   which   not   only    (3)   affected   the   defendant's

substantial rights, but also (4) seriously impaired the fairness,

integrity, or public reputation of judicial proceedings."              United

States v. Duarte, 246 F.3d 56, 60 (1st Cir. 2001).            The appellant

must carry the devoir of persuasion as to each part of this four-

part standard. See United States v. Vega Molina, 407 F.3d 511, 521

(1st Cir. 2005).       The defendant's claim of instructional error

stumbles at the third step.

           Manifestly, the first sentence in the quoted instruction

contains an error.     But not all errors in jury instructions affect


                                     -7-
a defendant's substantial rights.       In evaluating a flawed jury

instruction, we look to whether the error was reasonably likely to

have misled the jury.     See United States v. Troy, 618 F.3d 27, 33

(1st Cir. 2010); United States v. Romero, 32 F.3d 641, 651 (1st

Cir. 1994).      In conducting this tamisage, we do not assess the

problematic instruction in isolation but, rather, inspect the jury

charge as a whole.     See United States v. Van Anh, 523 F.3d 43, 58

(1st Cir. 2008); United States v. Cintolo, 818 F.2d 980, 1003 (1st

Cir. 1987).

             Viewing the challenged instruction within this framework,

it is evident that the instruction was unlikely to have clouded the

jurors' understanding of the government's burden of proof.         To

begin, the erroneous instruction was followed immediately by a

correct instruction.     The two sentences were obviously intended to

set up a comparison.    Together, they supplied a contrast between a

circumstance where jurors do not have a settled conviction of the

truth of the charge and one where the jurors do.       This structure

makes it quite probable that the jury would have inferred the

missing word "cannot" in order to parse the instructions sensibly.

Cf. United States v. Lebron-Gonzalez, 816 F.2d 823, 830 (1st Cir.

1987) (concluding that missing "if" in jury instruction was not

reversible error where passage made sense only if missing "if" was

inferred).




                                  -8-
          Such a conclusion is reinforced by the fact that the

defendant did not object.      See United States v. Flores, 454 F.3d

149, 158 (3d Cir. 2006) (remarking that "counsel's failure to

object leaves us with the impression that the misstatement in the

oral charge was hardly noticeable").       Indeed, no one seems to have

noticed the court's slip of the tongue at the time it happened.

          The   effect    of   the   problematic   instruction   is   also

palliated because the district court was reading from a manuscript.

Although the court misspoke when it read the challenged portion of

the charge, the written copy of the instructions that it furnished

to the jury for use during deliberations contained no error.

Although we would hesitate to rely on written instructions alone as

a basis for concluding that the jury was not likely to be misled by

an incorrect oral instruction, cf. Guam v. Marquez, 963 F.2d 1311,

1315-16 (9th Cir. 1992) (expressing concern that jurors may not

read written instructions), the fact that the jury received correct

instructions in writing bolsters our confidence that the error

complained of here was harmless.

          To    cinch    matters,    the   erroneous   instruction     was

surrounded by instructions that emphasized the government's heavy

burden of proof.   We offer some examples.

          C        The court told the jury: "It is not sufficient

                   for the Government to establish a probability,




                                     -9-
                 though a strong one, that a fact charged is more

                 likely true than not true."

          C      The court stated that probability "is not enough

                 to meet the burden of proof beyond a reasonable

                 doubt."

          C      The court referred to the government's "strict

                 and    heavy         burden"      and      cautioned       that

                 "[p]ossibilities or even probabilities are not

                 sufficient."

          C      The   court    left       no   doubt    that   the   defendant

                 "should   not        be    convicted      on   suspicion    or

                 conjecture."

          C      The court declared no fewer than five times that

                 the   burden    of    proving     the    defendant's    guilt

                 rested solely and entirely with the government.

          C      The court referenced the government's burden to

                 prove guilt no fewer than twenty times, and it

                 aptly described the presumption of innocence at

                 least four times.

Given the tenor of the charge as a whole, it would take the

elevation of hope over reason to believe that the district court's

lapsus linguae diluted the government's burden of proof.                    See,

e.g., Van Anh, 523 F.3d at 58-59; United States v. Ranney, 298 F.3d

74, 80 (1st Cir. 2002); Romero, 32 F.3d at 651-52.


                                 -10-
             That ends this aspect of the matter.                 We conclude that,

in   all   likelihood,     the      error   in   the     spoken    charge   did    not

compromise    the     jury's     understanding      of    the     reasonable   doubt

standard.    It follows that the district court's slip of the tongue

did not affect the defendant's substantial rights.                   As such, plain

error was plainly absent.

                               B.    The Sentence.

             The defendant's claim of sentencing error implicates the

district court's calculation of the guideline sentencing range

(GSR).       To    set   the   stage,       we   start    with    the   presentence

investigation report (PSI Report), which recommended sorting the

offenses of conviction into two groups.                See USSG §3D1.1.     Group 1

comprised the two convictions for passing altered obligations.

These convictions, respectively, were based on the defendant's

passing of two blackened $100 bills to Mitchell and two blackened

$20 bills to Bradford.              Group 2 comprised the conviction for

fraudulently inducing the interstate transportation of currency

based on Bradford's carriage of $5,000 across state lines.

             The base offense level for Group 1 was 9.                      See id.

§2B5.1(a).        The base offense level for Group 2 was 6.                 See id.

§2B1.1(a)(2).        However, the PSI Report recommended a 10-level

upward adjustment for Group 2 based on a loss in excess of

approximately $130,000.           See id. §2B1.1(b)(1) (establishing 10-

level enhancement for losses between $120,000 and $200,000).                      This


                                        -11-
proposed adjustment took account of the intended (but not realized)

losses involving Falugo and Mitchell.

          The PSI Report, using conventional grouping principles,

see id. §§3D1.1-3D1.4, concluded that Group 2's adjusted offense

level (16) controlled and recommended that the defendant be placed

in criminal history category I.   These calculations yielded a GSR

of 21-27 months.

          The district court convened the disposition hearing on

September 6, 2013.   With one exception, the parties acquiesced in

the guideline calculations adumbrated in the PSI Report.   The lone

objection was voiced by the defendant. He argued that he could not

have intended both the $25,000 loss to Falugo and the $100,000 loss

to Mitchell because, believing that Falugo and Mitchell were

associates, he would have anticipated that, once one was defrauded,

the other would learn of the scam.      The district court rejected

this speculative objection and adopted the guideline calculations

limned in the PSI Report.2   The court then sentenced the defendant

to a term of imprisonment at the nadir of the GSR (21 months).

          In this venue, the defendant shifts gears.    He abandons

his original objection to the loss calculation and argues instead


     2
       All concerned — the defendant, the government, the probation
department, and the district court — assumed that the total offense
level was 16.      Withal, a proper application of USSG §3D1.4
produces a total offense level of 17. But no one — then or on
appeal — has seized upon this discrepancy; and because any error in
this respect inured to the benefit of the defendant, we do not
press the point.

                                -12-
that the sentencing court impermissibly considered intended losses.

As a fallback, he argues that even if intended losses are not

categorically banned, the intended losses here were not relevant

for the purpose of calculating his GSR.

           In the ordinary course, we review the district court's

application of the sentencing guidelines de novo and review its

subsidiary factfinding for clear error.             See United States v.

LaCroix, 28 F.3d 223, 226 (1st Cir. 1994).               When a claim of

sentencing   error    is   unpreserved,     however,   plain   error   review

obtains.   See Duarte, 246 F.3d at 59-60.

           The claims of error mounted by the defendant are new. In

the proceedings below, he never opposed the inclusion of intended

losses as a specie.3       Even though he objected to the amount of the

loss calculations attributable to the Falugo and Mitchell swindles,

he never suggested that intended losses could not be considered.

Our review, therefore, is for plain error.

           Section     2B1.1(b)(1)     of    the   sentencing    guidelines

expressly provides for enhancing the offense level applicable to a

fraud charge for amount of loss.              See USSG §2B1.1, comment.

(n.3(A)) (stipulating that "loss" is the greater of the actual or

intended loss).      The defendant's argument to the contrary appears



     3
      Indeed, in written objections to the preliminary PSI Report,
the defendant acknowledged that "[i]t is axiomatic that 'intended
losses' can be utilized in determining an offense level for theft
and fraud."

                                     -13-
to be based on a misapprehension. Although an enhancement based on

intended     loss   is     not     authorized   under     section    2B5.1    for

counterfeiting offenses, see Wright, 642 F.3d at 154, such a

proscription does not apply to fraud charges, see USSG §2B1.1; see

also United States v. Appolon, 695 F.3d 44, 66 (1st Cir. 2012).

           This brings us to the amount of intended loss found by

the district court.       The record contains evidence both of a scheme

to hoodwink Falugo in a $25,000 black money transformation and a

plan to bilk Mitchell in a like $100,000 transformation.                      For

guidelines    purposes,      the    phrase    "intended   loss"     may   include

intended pecuniary loss that is unlikely (or even impossible) such

as, say, a loss projected from a government sting operation.                  See

USSG §2B1.1, comment. (n.3(A)(ii)(II)).           Given this construct, the

amounts involved were appropriately classified as intended losses.

See United States v. Stergios, 659 F.3d 127, 135 (1st Cir. 2011)

(defining "intended loss" as a loss that would have been expected

by an objectively reasonable person in the defendant's position at

the time of the fraud).              With this evidence before it, the

sentencing court had a solid basis for concluding that the intended

loss was more than $120,000.

           Of course, due to the operation of grouping principles,

the offense of conviction that drove the defendant's sentence

involved the interstate transportation of currency with intent to

defraud Bradford.        Here, however, the sentencing court did not err


                                       -14-
in   cataloguing    the     conduct   underlying       the   other   counts   (the

defendant's abortive efforts to hornswoggle Falugo and Mitchell) as

relevant conduct. Section 1B1.3(a)(2) of the sentencing guidelines

provides that, with respect to offenses where grouping of multiple

counts is required by section 3D1.2(d), the offense level should be

determined by considering not only the conduct underlying the

offense of conviction but also any "relevant conduct."                  The term

"relevant conduct" is a term of art that encompasses all acts and

omissions that were part of the same "course of conduct or common

scheme or plan as the offense of conviction."                USSG §1B1.3(a)(2);

see United States v. Eisom, 585 F.3d 552, 557 (1st Cir. 2009).

           The     record     amply   supports     a    conclusion     that   the

defrauding of Bradford and the planned defrauding of Falugo and

Mitchell were part of the same course of conduct.               After all, each

of the swindles took place in the same area and in the same time

frame.   They shared many pertinent characteristics, including the

methods used, the nature of the artifice employed, a common

fraudster, a common accomplice, and a common modus operandi. Those

shared characteristics were sufficient to ground a finding that the

gammons were cut from the same cloth and, thus, formed part of a

pattern. See USSG §1B1.3, comment. (n.9); see also Eisom, 585 F.3d

at 557; United States v. Jaca-Nazario, 521 F.3d 50, 55-56 (1st Cir.

2008).   There was no sentencing error, plain or otherwise.




                                      -15-
III.   CONCLUSION

            We need go no further. For the reasons elucidated above,

the judgment below is



Affirmed.




                                -16-